DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/670,356 filed 10/31/2019.

Information Disclosure Statement
The information disclosure statement filed 11/29/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A semiconductor device, comprising: an insulated circuit board including an insulation plate with an upper surface and a lower surface, a first metal layer disposed on said upper surface of the insulation plate, and a second metal layer disposed on the lower surface of the insulation plate; a semiconductor element disposed on the first metal layer via a bonding material; a housing having an inner space therein in which the insulated circuit board and the semiconductor element are disposed, and having a side wall surrounding the inner space, the side wall having an inner surface facing the circuit board and the semiconductor element, and having an anchor part formed in the inner surface; a lead terminal including a lead part, a part of which is embedded in the side wall of the housing, and a remaining portion of which protrudes upward from the side wall of the housing, the lead part extending in a direction parallel to the inner surface of the side wall and orthogonal to the upper surface of the insulation plate, and a terminal part connected to the lead part and extending in a direction orthogonal to a direction of the lead part, the terminal part having a base portion adjacent to the lead part and being embedded in the side wall of the housing, a remaining portion of the terminal part other than the base portion having an upper surface parallel to the upper surface of the insulation plate, a part of the upper surface of the remaining portion of the terminal part being exposed from the side wall of the housing; a wiring member having two ends opposite to each other, one of the two end of the wiring member being connected to the upper surface of the terminal part that is exposed from the side wall so as to electrically connect the semiconductor element to the lead terminal; and a sealing resin provided in the inner space of the housing to seal the insulated circuit board, the semiconductor element, the wiring member, and the terminal part, wherein the anchor part is disposed at a position within an area where the lead part is embedded and above the terminal part, the anchor part including a plurality of concave portions or convex portions, each of the concave portions or the convex portions being defined by a pair of opposed surfaces that are parallel to each other and are orthogonal to the upper surface of the insulation plate.
          Therefore, claim 1 and its dependent claims 2-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERMAN NG/
Primary Examiner, Art Unit 2847